Citation Nr: 1748859	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  05-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pi-Yi Mayo, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from November 1940 to November 1941 and from January 1942 to March 1945.  He died in February 2002, and the appellant in this case is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision by the Department of Veterans Affairs VA Houston, Texas Regional Office (RO).  

The Appellant and her daughter appeared and testified at a hearing before the undersigned in March 2007.  A transcript of the hearing has been associated with the claims folder.

This is the fourth time that this case has come before the Board.  In June 2007, the Board issued a decision denying the claim, finding insufficient evidence to show that the Veteran's service-connected disabilities contributed to his death.  The appellant thereafter appealed to the Court of Appeals for Veterans Claims (Court). In an August 2010 Memorandum Decision, the Court vacated the Board's June 2007 decision and remanded the claim for Board action.  Specifically, the Court found that the VA's duty to assist had not been met because it did not attempt to obtain certain hospital records, though VA had obtained the Veteran's doctor's records from the same facility, which may be relevant to the claim.

In February 2012, the Board remanded the claim, to attempt to have the RO obtain the identified documents.  In February 2015, the Board found that its remand directives had not been fulfilled and again directed the RO to attempt to obtain the identified documents.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in February 2002 from anoxic brain injury.

2.  The service-connected left knee disability did not contribute to the cause of his death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the deceased's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by letters dated in November 2002, January 2003, and February 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the letters did not provide notice of the conditions, if any, for which the Veteran was service-connected at the time of his death, consistent with Hupp v. Nicholson, 21 Vet. App. 342 (2007), the appellant has indicated actual knowledge of how to support her claim, to include her argument that the Veteran's death had been caused by is service-connected knee disability.  Moreover, the appellant has been represented by an attorney in this matter who has also provided arguments related to her claim.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Board notes that the August 2010 Court decision had found that VA had not fulfilled its duty to assist because although VA obtained records from all the facilities the appellant authorized it to obtain records, the Court found that the RO had sent its record request to Dr. S. Recio at Northeast Medical Center Hospital (and obtained those requested records), but that records from Northeast Medical Center Hospital (not directed to the Veteran's physician) had not been obtained.  The Board has since remanded twice to request authorization to get authorization to obtain Northeast Medical Center Hospital.  In the second remand, the Board found that the last request that was sent to the appellant's PO Box was not correct and that it had also been sent to the wrong representative.  The Board requested the RO verify her address and send another request.  The RO contacted the appellant's attorney and was told to send the authorization to her son's house.  The RO went online and found that the son's house was for sale and decided to send the authorization to the same PO Box it had used previously.  However, the RO does appear to have sent a copy of the authorization request to correct representative, her attorney, in January 2016.  As the appellant's attorney has been notified of the request for records, the appellant is also deemed to have been notified of the request and the Board finds that substantial compliance with the prior remand requests has been provided by the RO. 

The Board notes that neither the appellant, nor her attorney, has responded to VA's request to obtain an authorization to obtain records from Northeast Medical Center Hospital, despite having appealed her prior claim to the Court due to VA's failure to obtain those records separate from VA's obtaining of records form Dr. S. Recio at Northeast Medical Center Hospital.  As noted in the Court's decision, "on remand...[the appellant] must participate in the development of her claim by submitting all relevant records m her possession."  The Board further notes that the duty to assist is not always a one-way street. If [an appellant] wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has met its duty to assist the appellant in obtaining relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A medical examination is not possible in this case since the Veteran is deceased.  A medical opinion has also not been requested.  However, the Board finds that one is not necessary as the medical evidence fails to show that the cause of the Veteran's death is either related to his military service or due to a service-connected disability.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant at every stage of this case.  Additional efforts to assist or notify her would serve no useful purpose.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim. 






II. Cause of Death Claim

The appellant contends that the Veteran's death was caused by his service-connected left knee.  

A.  Applicable Law

When a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, the surviving spouse is generally entitled to dependency and indemnity compensation (DIC). 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11. A Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active service. 38 U.S.C.A. §§ 101(16), 1110; 38 U.S.C.A. §§ 3.1(k), 3.303.  More specifically, to establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.




B.  Factual Background and Analysis

The February 2002 death certificate lists the immediate cause of the Veteran's death as anoxic brain injury.  At the time of his death, the Veteran was service-connected for defective hearing (with a 60 percent disability rating), internal derangement of the left knee (with a 20 percent disability rating), and noncompensable conversion reaction and malaria.  

The appellant argues that the Veteran's left knee disability caused his fall, which resulted in the head injury on September 23, 2001.  Thus, in this case, the issue is not whether the service-connected left knee disability was a direct cause of death, but whether it was a contributory cause of death.  Again, a contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  The Board notes that there is no argument or evidence of record to support finding that one of the Veteran's service-connected disabilities was the direct cause of the Veteran's death.

The appellant and her daughter testified at a March 2007 Board hearing that the Veteran had a history of falling due to instability of the left knee caused by his service-connected disability.  They reported that he had been treated multiple times by non-VA medical care providers for injuries caused by falls due to the left knee giving way, and that they believe that his knee caused his fall and resulted in the brain injury that caused the Veteran's death.  The Board notes that the medical evidence of record does not include treatment for falls.  

Per medical records, including a November 2001 record from Hermann Hospital, on September 23, 2001, the Veteran was described as found down in the driveway after hitting his head while opening the car door. 

The discharge diagnoses included right parietal occipital subdural hematoma, status post evacuation and placement of subdural peritoneal drain; temporal subarachnoid hemorrhage; C3 through C6 spondylosis; osteoarthritis; diabetes mellitus; gout; encephalopathy; dysphagia with a percutaneous endoscopic gastrostomy tube in place; and ventilator dependence secondary to pneumonia.  

The Veteran was transferred to the second private hospital on October 31, 2001, for rehabilitation and care.  In a November 6, 2001 consult, for possible gout, there was a notation of increased swelling of the right hand and the left knee.  It was noted that rehabilitation was in progress but would be difficult with these joint problems, and that the Veteran was on antibiotics and had been having a low grade temperature.  The knee was warm and appeared to have a small to moderate-sized effusion.  The impression was subacute inflammatory arthropathy, likely gout.  The involvement of the left knee appeared to be primarily osteoarthritis but may have had superimposed gout.  The physician's impression also noted that "[g]iven the patient's plans for rehabilitation intervention to improve range of motion [of the knee] is necessary."  The Board notes that when evaluating the Veteran's left knee for rehabilitation purposes, the examiner did not make any findings of the knee necessitating additional stability rehabilitation.

In a November 2001 private psychiatric consult, the provider noted that the Veteran  had been found unconscious by his neighbors on the evening of September 23, 2001, and it was speculated that he may have slipped and fell on his driveway.  It was also noted that the report from old charts states that MRI obtained on September 25, 2001, revealed evidence of chronic periventricular white matter changes.  An October 19, 2001 neurology evaluation was noted, with a diagnosis of significant encephalopathy secondary to post-traumatic subdural and subarachnoid hemorrhages and probable multiple areas of shear injury.

November 2001 private psychiatric consult provider noted a description by the Veteran's daughter of him being mentally intact, but the provider found evidence that prior to his accident the Veteran had had problems with loss of orientation and visual spatial difficulties.  The impression was encephalopathy secondary to multiple closed head injuries, delirium and dementia.

Care for the Veteran continued in a supportive manner along with rehabilitation during this hospitalization.  The VA Hospital accepted the Veteran for long-term placement on January 9, 2002.  At the time of transfer, he had been doing very well from a rehabilitative standpoint and was occasionally following commands, but still had significant altered mental status.

He was transferred to the nursing home at the VA Medical Center on January 10, 2002.  On January 28th, the Veteran was admitted to the MICU for tachypnea and pneumonia, was treated with antibiotics for 14 days, but remained unresponsive to all except pain during his hospital course.  His tachypnea was thought to be central nervous system driven, secondary to his brain injury.   The cause of death was stated in the discharge summary to be respiratory failure secondary to aspiration of tube feeds.  The Death Certificate lists anoxic brain injury as the cause of death. 

After carefully considering all the evidence of record, the Board finds that the evidence is against the claim for service connection for the cause of the Veteran's death because the evidence fails to establish causation between his service-connected left knee disability and the anoxic brain injury that caused his death.  

In reaching this decision, the Board has reviewed the entire claims folder for evidence that the Veteran had a history of falling because of his service-connected left knee disability.  There is none.  The last VA examination the Veteran underwent for this disability was conducted in February 1989.  The examination report shows that he complained of recurrent swelling and intermittent giving way without locking.  He did not, however, report any falls.  He was wearing a double upright brace from thigh to foot which inserted into the shoe with locking type hinge and a patellar restraint pad.  Examination revealed the Veteran had moderately advanced osteoarthritis of the left knee status post internal derangement and mild instability.  

A July 1989 VA Orthopedic Consult note indicates he had generalized osteoarthritis in the knees and hips.  It noted that he wore a brace on his left knee secondary to an "old war injury resulting in instability."  However, the left knee was not examined without the brace and thus the actual instability of the knee was not indicated.  Again there was no notation that the Veteran reported falls due to his left knee disability.  

The next treatment seen in the medical evidence is a VA treatment note from June 2001.  The Veteran was seen in Urgent Care for complaints of left knee swelling and pain for three months (off unknown medications for approximately two months).  A history of gout affecting the left knee mainly was noted, and that the Veteran had been followed at non-VA hospitals, but was to have his first VA appointment with a primary care physician in August 2001.  The assessment was chronic knee pain with history of gout, off unknown medications, but there was no evidence of an acute gout attack.  The Veteran did not report for his August 2001 appointment.  

The next medical treatment record is from Northeast Medical Center Hospital when the Veteran was seen in July 2001 with complaints of left heel pain.  X-rays showed a plantar calcaneal spur of the calcaneus.  It was also noted that the Veteran had osteoarthritis of the knees.  No mention was made of the Veteran falling.  As noted above, VA has attempted to obtain any additional records from Northeast Medical Center Hospital, not from his medical provider at that facility, but the appellant has not responded to VA's request to provide it authorization to obtain such records and has not provided such records herself.  

Thus, the medical records available prior to the Veteran's head injury on September 23, 2001, fail to show a history of falls secondary to the Veteran's service-connected left knee disability.  Furthermore, the medical records for treatment after September 23, 2001, fail to establish that, but for his service-connected left knee disability, the Veteran would not have sustained the head injury that led to his death.  The facts, as shown in the treatment records, appear to be that the Veteran was alone when the injury occurred and was found by the neighbors lying unconscious in the driveway after hitting his head while opening the car door.  Emergency services were contacted.  The Veteran was sent to the hospital by life flight.  There is only one treatment record that refers a slip and fall, and that is the psychiatric consult conducted on November 2, 2001.  In the record of this consult, it states that it "is speculated that the patient may have slipped and fell on his driveway."  The Board notes that at the first hospital the Veteran was treated for his head injury, no history of falls caused by left knee instability were of record, though a history of osteoarthritis and gout was noted.  

It is apparent that the actual events that caused the Veteran's head injury are not known, and it is mere speculation upon the part of the appellant and her daughter that his service-connected left knee disability gave out and caused him to fall thereby sustaining the injury to his head that led to his death.  The medical records confirm that it is speculation that he slipped and fell.  Even assuming he did slip and fall, it is mere speculation to say that it was due to his service-connected left knee disability and not to some other cause.  

As the evidence of record has not changed, the Board notes that in the August 2010 Memorandum decision, the Court noted that in her motion for reconsideration, the appellant conceded that "there were no witnesses to the Veteran's fall which led to his death" and therefore no witness can state that the Veteran's service connected knee gave out nor can any witness state that he slipped.  The Court also noted that 
there is no evidence to establish that the appellant's husband's knee disability caused him to fall.  The Court had found that without some evidence tending to support that proposition, application of the benefit of the doubt doctrine would
not be warranted.

The Board finds that the evidence fails to show that, but for his service-connected left knee disability, the Veteran would not have sustained the head injury that led to his death.  The Board has again considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the claim, and the benefit of the doubt rule does not apply.  The appellant's claim for service connection for cause of the Veteran's death is denied.  
 

ORDER

Service connection for the cause of the Veteran's death is denied



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


